Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 23 of February 2022.
Claims 1-17 have been cancelled.
Claims 18-41 have been added.
Claims 18-41 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.  

Response to Amendment/Argument
35 USC § 101
Applicant asserts that usage of memory resources and computational resources is dramatically decreased when using the claimed method. Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  Further, the examiner notes that the specification does not expressly or inherently disclose the preservation of computing resources, or the decrease in use of bandwidth, or any other method for decreasing the use of computing resources and since scheduling tasks based on priorities and dispatching to agents based on agent’s skillsets and location have existed and practiced long before the advent of computers or the internet, the examiner maintains that this is applying the abstract idea by a generic computer component.
	Applicant asserts that the claimed solution can be executed in real time and may respond to dynamic events which is not feasible in prior art solution. Examiner respectfully disagrees.  The claims do not recite real-time calculation or execution of dynamic events or the distribution of tasks to agents in real-time.  Further, echoing the previous disclosure, sorting thru incoming tasks such as a robbery or a medical emergency, and assigning a police officer or first responder based on skillset and location have been performed by these professionals long before the advent of computer or the internet.  Lastly, a dispatcher (human) can evaluate a situation (i.e. Mental Process), and dispatch an agent that’s working that particular shift in or near real-time.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Applicant asserts that the claimed method provides a solution that is more effective - as it guarantees a task allocation that is both fair (envy free) and efficient (Pareto optimal).  This solution is more accurate than prior art solutions - as there is no need to limit the number of agents allocated to the same task.  The bidding messages exchanged during the bidding process are compact and are also local (less communications) in the sense that each agent communicated (only) with his neighbors (associated agents).  Therefore, the claimed subject matter provides "something more" and provide a practical and technical solution to a technical problem and have significant technical benefits - and the 35 USC 101 rejection should be traversed.  Examiner respectfully disagrees.  The examiner must consider whether the combination of steps performed “in an unconventional way and therefore include an ‘inventive step, ’ rendering the claim eligible at Step 2B ”.  In this part of the analysis, the examiner considers “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of receiving a list of agents associated with a location and with his/her/its skill set, receiving a list of tasks, pairing tasks with agents based on various calculations, then generating a schedule is accomplished in a non-conventional way. The Examiner therefore concludes that the claim uses generic, conventional, technology to implement the abstract idea and that there is no improvement to an “existing technology.” A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Raghunathan et. al. (US 20180103116), Nielsen et al. (US 8612276), Kamal et al. (US 20070061240), and Amador et al. (Dynamic Multi-Agent Task Allocation with Spatial and Temporal Constraints).
Raghunathan teaches methods and systems for servicing of machines by workers within a period of time. Acquiring for each service an available servicing time, a time duration for servicing, a location of the machine, and a number of workers having appropriate qualifications to be concurrently present for a service. Acquiring for each worker a worker availability, qualifications and location. Determining a cost function representing a service schedule for each worker, wherein an optimization of the cost function is subject to constraints. The constraints include a number of workers with qualifications concurrently present for a service, each worker starts and ends the period of time at the same location and travels independently from other workers. The cost function includes maximizing a number of services to be performed; minimizing a number of workers required to perform servicing for each service; or minimizing a total travel time for each worker to the location. 
Nielsen teaches a 360 DSE that receives as input a set of information relating to activities to be performed and resources available (e.g., technicians) for performing those activities. The output of 360 DSE is a schedule (or a plan) that indicates what is to be done, when, by whom and in some instances with what equipment. For example, the input information may include various constraints associated with the activities, such as location, timing and/or technician skill level requirements where scheduling methods, apparatus, and systems according to the inventive concepts disclosed herein may use different start locations for different field service technicians at the start of a shift, and/or different end locations at the end of a shift. This provides for the possibility, for example, that field service technicians need not assemble or convene in a common location before being dispatched and/or at the end of a shift, but alternatively may start and/or end shifts from respective different locations (e.g., their homes; the location of their last job/activity, so as to permit “dovetailing” of shifts, etc.).  
Kamal teaches that with the appropriate number of pseudo items available to be assigned to each of the bids, a market clearing situation is created because the seller sells every item available for sale (including the needed number of pseudo items) and each buyer spends all of its available funds. The market clearing situation is simulated, because the pseudo items are not real items, and buyers' funds assigned to those items are either not charged to the buyers or are refunded to the buyers. Nonetheless, by creating the pseudo commodity and selling the pseudo items, a market clearing equilibrium model, such as a Fisher equilibrium model, can be used to determine market prices.  
Amador teaches that for static problem, qv be the number of agents assigned non-zero portions of v, and sort those portions in non-decreasing order yv1 ≤yv2 ≤ · · · ≤ yvqv. Then after time τv + yvk · w(v) there are only qv − k agents still working on v. Thus the total utility of completing v is 

    PNG
    media_image1.png
    92
    395
    media_image1.png
    Greyscale

Amador also teaches a Fisher Market Clearing based Task Allocation where FMC TA represents agents and tasks as buyers and goods, respectively, and endows each agent with an equal amount of money.1 R is constructed by optimistically ignoring the inter-task ordering constraints and assuming the maximum value for the capability function. Specifically, we set entry
rij at time t to be the utility of ai immediately moving to vj and performing it with the optimal number of other agents:
 
    PNG
    media_image2.png
    83
    419
    media_image2.png
    Greyscale

None of the above prior art explicitly teaches "wherein during one or more of the multiple bidding iterations a value of a bidding message is based on rijs, wherein rijs equals (a delayed start penalty of the resource agent for skill s)*(a utility contribution of the resource-skill agent using skill s for task j) - (an interruption penalty for the resource-skill agent i using skill s to work on task j); wherein the method further comprises generating a schedule of the multiple tasks based on values of xijs” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 18-41 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 30 recites “receiving an agent list that comprises a group of agents, wherein each agent of the group is associated with an agent geographical location and an agent skill set; receiving an unordered task list that comprises multiple tasks, wherein each task is associated with one or more task skills, a task geographical location and one or more parameters of a task utility function; assigning the multiple tasks to the group of agents; wherein the assigning comprises performing a distributed solving of a Fisher market clearing process; wherein the performing of the distributed solving comprises: defining a task-agent (j) for each task of the multiple tasks; associating resource-skill agents (i,s) to each task skill of each task agent; performing multiple bidding iterations until reaching a stop condition; wherein a bidding iterations comprises (a) calculating, by each resource-skill agent (i,s), a value of resource-skill agent bidding message bijs; (b) sending, by each resource-skill agent (i,s), the resource-skill agent bidding message bjs to each associated task agent; (c) calculating, by each task-agent (j) a relative contribution value xijs of each associated resource-skill agent (i,s); (d) sending, by each task-agent (j) and to each associated resource-skill agent a task agent bidding message having a value of the relative contribution value xijs; wherein during one or more of the multiple bidding iterations a value of a bidding message is based on rijs, wherein rijs equals (a delayed start penalty of the resource agent for skill s)*(a utility contribution of the resource-skill agent using skill s for task j) - (an interruption penalty for the resource-skill agent i using skill s to work on task j); and wherein the method further comprises generating a schedule of the multiple tasks based on values of xijs”.  Claim 18 discloses similar limitations as Claim 30 as disclosed, and therefore recites an abstract idea.
More specifically, claims 18 and 30 are directed to “Mathematical Concepts”, specifically “mathematical formulas or equations”, “Mental Process”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, and “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 19-29 and 31-41 contain the same abstract idea with respect to claims 18 and 30 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 18 and 30 recite additional elements (preamble) yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 18 and 30 recite additional elements “a non-transitory storage” that stores computer readable instructions that once executed by “a processor”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
With respect to step 2B, claims 18 and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “at least one processor”, and “at least one memory storage”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99 “Devices performing processing tasks of system 10 and of process 100 and of other derived embodiments of the present invention can be implemented by a processor, meaning any one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, FPGA or like devices. Data storage media, or computer-readable media, may refer to any non-transitory medium that participates in providing data (e.g., instructions) that may be read by a processor”. 
As a result, claims 18 and 30 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 19-29 and 31-41 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        05/27/2022